ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT D. MEENEN of HAWTHORNE, who was admitted to the bar of this State in 1965, and who was temporarily suspended from practice by Order of the Court dated June 11, 1997, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds and for other misconduct, including violations of RPC 1.3 (lack of diligence), RPC 1.5 (unreasonable fee), RPC 1.15 (failure to maintain the required attorney trust and business account records), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and said ROBERT D. MEENEN having *402failed to appear on the return date of the order to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ROBERT D. MEENEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT D. MEENEN, pursuant to Ride 1:21-6, shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ROBERT D. MEENEN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.